MEMORANDUM DECISION
                                                                                 Aug 11 2015, 5:37 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Robert E. Eastwood                                        Gregory F. Zoeller
      Miami County Correctional Facility                        Attorney General of Indiana
      Bunker Hill, Indiana
                                                                Karl M. Scharnberg
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Robert E. Eastwood,                                      August 11, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               07A05-1408-PC-358
              v.                                               Appeal from the Brown Circuit
                                                               Court
      State of Indiana,                                        The Honorable Judith A. Stewart,
      Appellee-Respondent                                      Judge

                                                               Case No. 07C01-1304-PC-135




      Crone, Judge.


                                               Case Summary
[1]   Following a jury trial, Robert E. Eastwood was convicted of one count of class

      A felony child molesting, one count of class C felony child molesting, and one


      Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015       Page 1 of 15
      count of class D felony fondling in the presence of a minor. This Court

      affirmed his convictions on direct appeal. Eastwood filed a petition for

      postconviction relief claiming that he was denied the effective assistance of trial

      counsel. The postconviction court denied relief, and Eastwood filed this pro se

      appeal. Concluding that the postconviction court properly determined that

      Eastwood failed to demonstrate that his counsel’s performance was deficient or

      prejudicial, and further concluding that additional issues raised by Eastwood on

      appeal are waived, we affirm.


                                 Facts and Procedural History
[2]   On direct appeal, another panel of this Court recited the relevant facts

      underlying Eastwood’s convictions, in part, as follows:

              H.S. was born on May 20, 1997, and between the summer of 2002 and
              the fall of 2003, she and her brother attended a daycare at the Brown
              County home of Eastwood and his wife. Eastwood was otherwise
              unemployed and spent most of his time around the house.
              During afternoon naptime, H.S. would sleep in one of the bedrooms
              with several of the older children. On one occasion during naptime,
              Eastwood walked in to the room and placed his penis on H.S.’s anus.
              Another time, Eastwood told H.S. to put her mouth on his penis, but
              she refused. On other occasions, Eastwood would put his hands down
              H.S.’s pants, remove her clothes, put his mouth on H.S.’s vagina, or
              place his fingers inside her vagina.
              Over the weekend of November 14 –16, 2003, after H.S. and her
              brother had stopped attending Eastwoods’ daycare, H.S. visited her
              great aunt, Debbie Hilligoss. At some point, Hilligoss saw H.S.
              attempting to put a tube of lip gloss into her vagina and rub herself
              with a rubber ball. When Hilligoss asked H.S. why she was doing
              these things, H.S. responded that she did not know. However, H.S.
              told Hilligoss that Eastwood had “touched her there.” H.S. also stated
              to Hilligoss that Eastwood had “rubbed [her]privates in the front and
      Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 2 of 15
        on the back.” H.S. added that Eastwood “had laid on top of her with
        no clothes and on her backside with no clothes.”
        Hilligoss called Amanda, H.S.’s stepmother, and told her what H.S.
        had reported to her. Amanda drove to Hilligoss’s residence where
        they called Dana Stone, H.S.’s mother, and arranged to meet her at the
        McDonald’s restaurant in Nashville. Hilligoss informed Stone of what
        H.S. had said, and they proceeded to the Brown County Sheriff’s
        Office. When they arrived, Detective Steve Brahaum interviewed H.S.
        During the interview, H.S. told Detective Brahaum that Eastwood had
        placed his fingers on her “front and back.” H.S. explained that her
        front is the part she uses to go to the bathroom. H.S. also clarified that
        her back was her “butt.” H.S. told Detective Brahaum that Eastwood
        did these things to her in the bedroom while the other children were
        sleeping. H.S. further explained that Eastwood touched her on her
        bottom and on her front under the clothes and that Eastwood made
        her touch his “doing ding—the part that boys use to go to the
        bathroom.” She also stated that Eastwood would be on top of her,
        and that Eastwood would “put his front on her front” and it felt “bad.”
        H.S. then explained to Detective Brahaum that Eastwood would
        sometimes lie on the bed and masturbate in front of her and that
        Eastwood told H.S. never to tell anyone about the incidents. At the
        conclusion of the interview, Detective Brahaum told H.S. to let Stone
        know if she remembered anything else.
        The next day, Detective Brahaum and a representative from the
        Department of Child Services (DCS) went to the Eastwoods’
        residence. Although Eastwood denied any wrongdoing, the DCS shut
        down the daycare that day.
        On November 18, 2003, H.S. returned to the Sheriff’s Office for a
        second interview. During that conversation, H.S. told Detective
        Brahaum that Eastwood would sometimes lie on the bed and ejaculate
        when she was next to him.
        On January 16, 2004, Detective Brahaum prepared an affidavit for
        probable cause and obtained an arrest warrant for Eastwood. When
        Detective Brahaum went to the residence, he discovered that
        Eastwood had fled. Eastwood was ultimately tracked to Robinson,
        Illinois, in 2011, and Detective Brahaum requested assistance from the
        United States Marshals Service (Marshals Service) in executing the
        arrest warrant.

Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 3 of 15
              On September 14, 2011, Deputy Pete Kell of the Marshals Service
              went to Eastwood’s address in Robinson. The police officers
              eventually located Eastwood hiding behind a shelving unit at the
              residence. Eastwood told Deputy Kell that he had “dragged the whole
              process out” because he was hoping that the police would give up and
              go away.
      Eastwood v. State, 984 N.E.2d 637, 638-39 (Ind. Ct. App. 2012) (citations

      omitted), trans. denied (2013).


[3]   Eastwood was arrested and brought back to Indiana to face charges of one

      count of class A felony child molesting, one count of class C felony child

      molesting, and one count of class D felony fondling in the presence of a minor.

      Following a three-day jury trial, Eastwood was found guilty as charged. The

      trial court imposed an aggregate thirty-year sentence.


[4]   Eastwood appealed, and this Court affirmed his convictions. See id. Thereafter,

      Eastwood filed a pro se petition for postconviction relief. Private counsel

      subsequently entered an appearance on Eastwood’s behalf, and an evidentiary

      hearing was held. On July 10, 2014, the postconviction court entered its

      findings of fact and conclusions thereon denying Eastwood’s petition. This pro

      se appeal followed.


                                     Discussion and Decision
[5]   Our standard of review regarding post-conviction proceedings is well settled.

              Post-conviction proceedings are civil proceedings in which the
              defendant must establish his claims by a preponderance of the
              evidence. Post-conviction proceedings do not offer a super appeal,
              rather, subsequent collateral challenges to convictions must be based
              on grounds enumerated in the post-conviction rules. Those grounds
      Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 4 of 15
              are limited to issues that were not known at the time of the original
              trial or that were not available on direct appeal. Issues available but
              not raised on direct appeal are waived, while issues litigated adversely
              to the defendant are res judicata. Claims of ineffective assistance of
              counsel and juror misconduct may be proper grounds for post-
              conviction proceedings.
              Because the defendant is appealing form the denial of post-conviction
              relief, he is appealing from a negative judgment and bears the burden
              of proof. Thus, the defendant must establish that the evidence, as a
              whole, unmistakably and unerringly points to a conclusion contrary to
              the post-conviction court’s decision. In other words, the defendant
              must convince this Court that there is no way within the law that the
              court below could have reached the decision it did. We review the
              post-conviction court’s factual findings for clear error, but do not defer
              to its conclusions of law.
      Wilkes v. State, 984 N.E.2d 1236, 1240 (Ind. 2013) (citations and quotation

      marks omitted). “We will not reweigh the evidence or judge the credibility of

      witnesses, and will consider only the probative evidence and reasonable

      inferences flowing therefrom that support the post-conviction court’s decision.”

      Hinesley v. State, 999 N.E.2d 975, 981 (Ind. Ct. App. 2013), trans. denied (2014).

      Although we observe that Eastwood is proceeding pro se, such litigants are held

      to the same standard as trained counsel and are required to follow procedural

      rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied


           Section 1 – Eastwood has not demonstrated that he was
                denied the effective assistance of trial counsel.
[6]   Eastwood contends that the postconviction court erred in finding that he was

      not denied the effective assistance of trial counsel. We review claims of

      ineffective assistance of counsel under the two-prong test set forth in Strickland

      v. Washington, 466 U.S. 668 (1984). Bieghler v. State, 690 N.E.2d 188, 192 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 5 of 15
      1997), cert. denied (1998). To prevail on a claim of ineffective assistance of

      counsel, a petitioner must first demonstrate that counsel’s performance was

      deficient. Garrett v. State, 992 N.E.2d 710, 718 (Ind. 2013). “This requires a

      showing that counsel’s representation fell below an objective standard of

      reasonableness and that counsel made errors so serious that counsel was not

      functioning as ‘counsel’ guaranteed to the defendant by the Sixth Amendment.”

      Id. Second, a petitioner must show that the deficient performance prejudiced

      the defense. Id. To establish prejudice, the petitioner must show that there is a

      reasonable probability that, but for counsel’s unprofessional errors, the result of

      the proceeding would have been different. French v. State, 778 N.E.2d 816, 824

      (Ind. 2002). Isolated poor strategy, inexperience, or bad tactics do not

      necessarily constitute ineffective assistance. Clark v. State, 668 N.E.2d 1206,

      1211 (Ind. 1996), cert. denied (1997).


[7]   When considering a claim of ineffective assistance of counsel, we “strongly

      presume that counsel provided adequate assistance and exercised reasonable

      professional judgment in all significant decisions.” Morales v. State, 19 N.E.3d
292, 297 (Ind. Ct. App. 2014), trans. denied (2015). “[C]ounsel’s performance is

      presumed effective, and a defendant must offer strong and convincing evidence

      to overcome this presumption.” Williams v. State, 771 N.E.2d 70, 73 (Ind.

      2002).


[8]   It is pertinent to acknowledge that the judge who presided over Eastwood’s

      original trial is also the judge who presided over the postconviction

      proceedings. We have stated that a postconviction court’s findings and

      Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 6 of 15
      judgment should be entitled to “greater than usual deference” when the

      postconviction judge is the same judge who conducted the original trial.

      Hinesley, 999 N.E.2d at 982; McCullough v. State, 973 N.E.2d 62, 75 (Ind. Ct.

      App. 2012), trans. denied (2013). In such cases, “the judge is uniquely situated

      to assess whether trial counsel’s performance fell below an objective standard of

      reasonableness and whether, but for counsel’s unprofessional conduct, there

      was a reasonable probability that a different verdict would have been reached.”

      Hinesley, 999 N.E.2d at 982. With this in mind, we turn to Eastwood’s

      numerous claims of ineffective assistance.


            Section 1.1 – Counsel’s trial preparation was adequate.
[9]   Eastwood contends that trial counsel failed to adequately prepare him for trial.

      Specifically, Eastwood claims that counsel “never spent more than thirty

      minutes” with him to discuss the case and “never discussed [t]rial strategy”

      with him or his wife or prepared him to testify. Appellant’s Amended Br. at 6.

      However, trial counsel’s testimony at the postconviction hearing contradicts

      Eastwood’s claims. Counsel testified that he spent fifty total hours preparing

      for Eastwood’s trial. Of that time, counsel met with Eastwood in jail “several

      times” and “spent many hours reviewing testimony” with Eastwood. PCR Tr.

      at 10. They discussed “what evidence would be coming in against him,”

      “generally what a trial looks like,” and “whether he wanted to [testify] or not.”

      Id. at 10-12. After determining that it was likely that Eastwood would testify at

      trial, counsel prepared Eastwood by discussing with him “what he should and



      Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 7 of 15
       shouldn’t say.” Id. at 12. Counsel also stated that he met “often” with

       Eastwood’s wife prior to trial to discuss the trial and trial strategy. Id.


[10]   After considering “the conflicting testimony in this regard between trial counsel

       and the Petitioner” and after reviewing the course of the proceedings including

       pretrial motions filed by counsel and counsel’s examination of witnesses and

       trial strategy in general, the postconviction court concluded that Eastwood

       failed to prove that his counsel’s trial preparation was deficient. PCR App. at

       227. We are compelled to agree with the postconviction court, as Eastwood

       has not demonstrated that the evidence as a whole unmistakably and unerringly

       points to a contrary conclusion.


                            Section 1.2 – Counsel was attentive.
[11]   Eastwood next asserts that trial counsel was inattentive during trial. Eastwood

       alleges that his counsel replied to and/or sent text messages and emails during

       testimony and also that counsel was obviously distracted or not paying

       attention at trial because he admittedly “missed” some valid hearsay objections.

       Appellant’s Amended Br. at 6. Regarding text messages and email, trial

       counsel denied sending or responding to text messages or email at any time

       during trial testimony. The postconviction court found trial counsel credible on

       this issue, and it is well settled that we do not reweigh evidence or judge the

       credibility of witnesses on appeal. Hinesley, 999 N.E.2d at 981. Similarly, as for

       the “missed” hearsay objections, which we will discuss more fully later, trial

       counsel denied missing any valid objections during trial due to distraction or

       inattentiveness. Indeed, our review of the trial record reveals that trial counsel
       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 8 of 15
       was engaged and attentive during trial. We agree with the postconviction court

       that Eastwood has failed to show that counsel preformed deficiently in this

       regard.


           Section 1.3 – Lack of opportunity defense was not viable.
[12]   Eastwood complains that trial counsel was ineffective for failing to obtain and

       review daycare and school records, which Eastwood claims could have been

       presented at trial to support a lack of opportunity defense to the molestation

       allegations. Again, trial counsel’s postconviction testimony belies Eastwood’s

       claims. Trial counsel stated that he recalled reviewing and discussing the

       daycare and school records with Eastwood’s wife. PCR Tr. at 43-45. It was

       counsel’s recollection that, based upon the broad time span for the molestations

       alleged by the State in the charging information, the records in no way negated

       Eastwood’s opportunity to molest H.S., and therefore lack of opportunity was

       not going to be a viable defense.


[13]   We note that Eastwood did not submit the records to the postconviction court

       or present any evidence to indicate that the records would have supported a

       lack of opportunity defense or were otherwise exculpatory. Accordingly, we

       agree with the postconviction court’s conclusion that, even assuming that trial

       counsel failed to obtain, review, and introduce the records at trial, Eastwood

       has failed to establish that he was prejudiced by such failures. Eastwood has

       shown neither deficient performance nor prejudice.




       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 9 of 15
         Section 1.4 – Counsel was not ineffective for electing to not
                      call Jackie Eastwood as a witness.
[14]   Eastwood next contends that trial counsel rendered ineffective assistance in

       electing to not call Eastwood’s wife, Jackie, as a witness. In the context of an

       ineffective assistance of counsel claim, a decision regarding what witnesses to

       call is a matter of trial strategy which an appellate court will not second-guess.

       McCullough, 973 N.E.2d at 83. During the postconviction hearing, counsel

       testified that his decision not to call Jackie as a witness was based primarily on

       an attempt to minimize the impact of the evidence of Eastwood’s flight and

       eight-year absence from Indiana. Eastwood counters that other witnesses had

       already been permitted to testify about his flight and absence from Indiana and

       that since his counsel apparently had “no strategy to hide 8 year gap” between

       the charges being filed and his arrest, not calling Jackie as a witness cannot be

       explained as a legitimate trial strategy. Appellant’s Amended Br. at 8.


[15]   To the contrary, counsel explained that he believed that Jackie’s testimony

       might do more harm than good because counsel would not be able to control

       her cross-examination. The record indicates that Jackie was actively involved in

       helping Eastwood evade authorities for over eight years and that she was

       charged criminally for that involvement. Under the circumstances, we agree

       with the postconviction court that trial counsel’s decision not to call Jackie as a




       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 10 of 15
       witness was a legitimate tactical determination and did not constitute ineffective

       assistance. 1


           Section 1.5 – Counsel’s failure to object to certain hearsay
               evidence did not constitute deficient performance.
[16]   Eastwood asserts that trial counsel rendered ineffective assistance by failing to

       object, sometimes deliberately, to what the State concedes was inadmissible

       hearsay evidence, namely, out-of-court statements made by H.S. 2 In order to

       prove ineffective assistance premised upon counsel’s failure to object, the

       petitioner must show that an objection would have been sustained if it had been

       made, that the failure to object was unreasonable, and that he was prejudiced.

       Potter v. State, 684 N.E.2d 1127, 1134 (Ind. 1997).


[17]   Trial counsel testified that he deliberately did not object to most of the

       inadmissible hearsay because his main defense strategy was to highlight the

       inconsistent stories told by H.S. regarding the alleged molestations. Counsel

       stated that he wanted all of her prior versions and statements about the alleged




       1
         We note that Eastwood maintains that there was evidence that he fled Indiana after he was charged due to
       “terroristic threats” he received and that his trial counsel should have demanded that the trial be stopped
       because those “Federal crimes … should have been investigated before the trial was allowed to proceed any
       further.” Appellant’s Amended Br. at 9. Eastwood fails to cite authority or make a cogent argument on this
       issue, and therefore we deem the issue waived. See Ind. Appellate Rule 46(A)(8) (requiring that argument
       section of appellant’s brief contain contentions supported by cogent reasoning and citations to authorities,
       statutes, and the appendix/record). See also Smith v. State, 822 N.E.2d 193, 203 (Ind. Ct. App. 2005) (“pro se
       litigants are held to the same standard regarding rule compliance as are attorneys duly admitted to the
       practice of law and must comply with the appellate rules to have their appeal determined on the merits.”),
       trans. denied.
       2
        Hearsay is “a statement, other than one made by the declarant while testifying at the trial or hearing,
       offered in evidence to prove the truth of the matter asserted.” Ind. Evidence Rule 801(c).

       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015            Page 11 of 15
       molestations to be heard by the jury “because they fit the strategy that she had

       changed her story” and that her accusations were “inherently unbelievable.”

       PCR Tr. at 13. Regarding trial counsel’s failure to object to inadmissible

       hearsay, the postconviction court specifically concluded:

               13. Although trial counsel did miss some hearsay objections and did
               exhibit some confusion as to the interplay between the right to
               confrontation and hearsay, overall his decisions to object or not to
               hearsay statements were considered decisions in furtherance of his trial
               strategy of demonstrating inconsistencies among the victim’s versions
               of the crimes and the implausibility of some of the victim’s claims.
               Trial counsel effectively pursued this strategy.
       PCR App. at 224.


[18]   As our supreme court has stated, “[e]ven assuming that an objection would

       have been sustained, a failure to object does not constitute ineffective assistance

       of counsel if the decision to remain silent ‘could well have been a strategic

       decision by counsel.’” Pennycuff v. State, 745 N.E.2d 804, 815 (Ind. 2001)

       (quoting Charlton v. State, 702 N.E.2d 1045, 1051 (Ind. 1998)). Here, although

       trial counsel’s objections to inadmissible hearsay would have been sustained by

       the trial court had the objections been made, we agree with the postconviction

       court that trial counsel’s failure to object was part of his trial strategy and not

       unreasonable under the circumstances. Moreover, Eastwood has not

       demonstrated that but for counsel’s failure to object to the inadmissible hearsay

       evidence, there is a reasonable probability that the jury’s verdict would have

       been different. His ineffective assistance of counsel claim fails.




       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 12 of 15
         Section 1.6 – Counsel’s failure to object to Deputy Marshal
          Kell’s testimony did not constitute ineffective assistance.
[19]   At trial, Deputy Marshal Pete Kell testified regarding statements Eastwood

       made to him at Eastwood’s Illinois residence immediately after Eastwood was

       taken into custody. Eastwood claims that any statements he made were

       inadmissible pursuant to Indiana Evidence Rule 617, and therefore that his

       counsel was ineffective in failing to object to Kell’s testimony. Eastwood is

       mistaken. Indiana Evidence Rule 617 provides in relevant part:

               (a) In a felony criminal prosecution, evidence of a statement made by a
               person during a Custodial Interrogation in a Place of Detention shall
               not be admitted against the person unless an Electronic Recording of
               the statement was made, preserved and is available at trial, except
               upon clear and convincing proof of any one of the following:
               …
               (4) The statement was made during a Custodial Interrogation that both
               occurred in, and was conducted by officers of, a jurisdiction outside
               Indiana;


[20]   First, Evidence Rule 617 does not apply here because Deputy Marshal Kell’s

       alleged “Custodial Interrogation” of Eastwood occurred in Eastwood’s

       residence and not in a “Place of Detention.” Moreover, by its plain language,

       Evidence Rule 617 does not apply to statements made during a custodial

       interrogation that both occurred in, and was conducted by officers of, a

       jurisdiction outside Indiana. The alleged interrogation here occurred in Illinois

       and was conducted by a federal agent. Under the circumstances, we agree with

       the postconviction court that Eastwood has not demonstrated that his


       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 13 of 15
       statements to Deputy Marshal Kell were inadmissible or that an objection to

       Kell’s testimony would have been sustained. Therefore, trial counsel cannot be

       found ineffective for failing to object. See Potter, 684 N.E.2d at 1134.


          Section 1.7 – Additional claims of ineffective assistance of
          counsel not raised to the postconviction court are waived.
[21]   Eastwood makes two additional claims of ineffective assistance of trial counsel.

       Specifically, Eastwood contends that trial counsel was ineffective in failing to

       introduce a certain letter into evidence and in failing to alert the jury regarding

       alleged amendments made to his class A felony child molesting charge.

       However, Eastwood did not raise these additional claims in his petition for

       postconviction relief or otherwise present any evidence regarding these claims

       to the postconviction court. Issues that are not raised in the petition for

       postconviction relief may not be raised for the first time on postconviction

       appeal. Allen v. State, 749 N.E.2d 1158, 1171 (Ind. 2001) (citing Ind. Post-

       Conviction Rule 1(8)). Thus, Eastwood’s claims of ineffective assistance of

       counsel that were not raised to the postconviction court are waived.


             Section 2 – Eastwood’s freestanding claims of error are
                                   waived.
[22]   In addition to his claims of ineffective assistance of trial counsel, Eastwood

       raises several freestanding claims of trial court error that, although available, he

       neither raised on direct appeal nor to the postconviction court. “Post-

       conviction procedures do not provide a petitioner with an opportunity to

       present freestanding claims that contend the original trial court committed
       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 14 of 15
       error.” Wrinkles v. State, 749 N.E.2d 1179, 1187 n.3 (Ind. 2001). “Such claims

       are available only on direct appeal.” Lambert v. State, 743 N.E.2d 719, 726 (Ind.

       2001). Moreover, as we already noted, issues that are not raised in the petition

       for postconviction relief may not be raised for the first time on postconviction

       appeal. Allen, 749 N.E.2d at 1171. Eastwood has waived these claims as well.


                                                 Conclusion
[23]   Eastwood has not met his burden to show that the evidence, as a whole,

       unmistakably and unerringly points to a conclusion contrary to the

       postconviction court’s denial of his petition. Consequently, we affirm the

       denial of his petition for postconviction relief.


[24]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 07A05-1408-PC-358 | August 11, 2015   Page 15 of 15